Case 1:19-dm-00003-CI\/|H Document 29-5 Filed 05/06/19 Page 1 of 1 Page|D# 464

Dear Honorable Judge Hilton,

My name is William Budington and l am a Senior Staff Techno logist for the Electronic Frontier
Foundation (EFF). l have advised our legal team on cases involving digital civil liberties, led
technology projects installed on millions of computers, and spoken at conferences Worldwide on
topics involving Internet privacy and security. This letter is Written in my personal capacity, as a
close friend and colleague of Chelsea Manning. As someone Who knows her convictions and level
of commitment to social change, I am hoping you Will strongly consider her release.

 

Chelsea has shown many times, both in public and in private conversation, that her decision to leak
classified documents to the press Was a decision based on her moral conviction and commitment to
protecting not only the American people but people around the World. In an interview With ABC’s
Nightline, she explained:

“We're getting all this information from all these different sources and it's just death, destruction,
mayhem We‘re filtering it all through facts, statistics, reports, dates, times, locations, and
eventually, you just stop. I stopped seeing just statistics and information, and I started seeing
people.”

She has never Wavered in her moral convictions despite What she could potentially lose: her military
position, her future, or her freedom. She carries her deep level of conviction through everything she
does. This extends to her inability to ever testify in the matters before the grand jury.

l am Writing at the request of Ms. Manning’s legal team to confirm that When faced With the
prospect of jail time or testifying in spite of her political beliefs, she Will choose jail time Without
equivocation or hesitation. Because of this, keeping her confined serves no purpose for the court.

l hope you find this information useful and thank you for the opportunity to submit this letter.

Sincerely,

£//L//c,_

William Budington

